Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 12, 2020

                                            No. 04-19-00872-CV

                            IN RE SuEllen HOEFLINGER-HOTCHKISS

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On December 17, 2019, relator filed a petition for writ of mandamus. On January 21, 2020,
the real parties in interest filed a response. After considering the petition, the response, and the
record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 12, 2020.



                                                                     _____________________________
                                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018PC0587, styled In the Estate of Gregory Lyle Hotchkiss a/k/a Gregory
L. Hotchkiss, Deceased, pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Oscar J. Kazen
presiding.